   Case 2:20-cr-00383-SDW Document 22 Filed 10/14/20 Page 1 of 1 PageID: 55

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                          *
                                       *
        v.                             *      CRIM. NO. 20-CR-383
                                       *
                                       *
Franklin Ivan Quintanilla Polanco      *
                                     *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                     FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:
    X That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

        That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:




Accordingly, the proceeding(s) held on this date may be conducted by:
    X     Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: October 14, 2020                                              s/Susan D. Wigenton
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
